DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
	The IDS filed 10/21/2021 has been entered and considered.
	Claims 1-6, 9-10 and 12-15 remain allowed.
	The following is an examiner’s statement of reasons for allowance: The claims reach patent eligibility as the claims provide a clear improvement to a technology as discussed in MPEP 2106.06(b). The claims are restricted to a computing environment, and any abstract ideas such as mathematical concepts or mental steps could not be readily performed in the human mind. Generating the energy landscapes and traversing the multidimensional PPI networks requires techniques unique to computers such as in MPEP 2106.05(a) and Data Engine Tech v Google LLC 906 F.3d 999, 1009, 128 USPQ2d 1381 1387 (Fed Cir 2018). The claims are not taught or reasonably suggested by the prior art of record, as the particular combination of the types of information (genomic and protein-protein information, where the genomic data is RNA transcription data) in the claimed manner would not have been obvious at the time of the invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631